OPINION OF THE COURT
On the court’s own motion, in view of the submissions as to renewed request to withdraw the appeal herein, the issues presented are deemed moot, the order of the Appellate Division reversed, without costs, and the matter remitted to Supreme Court, Albany County, with directions to vacate the determination of that court and to reconsider the issue of appellant’s competence as the basis of the current submissions and such other evidence as may be presented to that court. This court’s stay is continued until determination of the issues herein by Supreme Court.
Renew request to withdraw the appeal dismissed as academic.
Concur: Chief Judge Wachtler and Judges Meyer, Simons, Kaye, Alexander, Titone and Hancock, Jr.